            Case 1:18-cv-11299-IT Document 32 Filed 10/15/18 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS



MARCIA FREDERICK, individually, and
on behalf of all others similarly situated,

       Plaintiff,                                   Civil Case No. 1:18-cv-11299

       v.

UNITED STATES OLYMPIC
COMMITTEE, USA GYMNASTICS
(formerly known as the United States
Gymnastics Federation), RICHARD
CARLSON, MURIEL GROSSFELD,
GEORGE WARD

       Defendants.



             UNOPPOSED MOTION FOR LEAVE TO FILE MEMORANDA
                      THAT EXCEED THE PAGE LIMIT

       To support their forthcoming motions to dismiss, Defendants United States Olympic

Committee (“USOC”) and USA Gymnastics, Inc. (“USAG”) each respectfully requests

permission to file supporting memoranda that exceed the 20-page limit but do not exceed 25

pages. Plaintiff Marcia Frederick does not oppose this request.

       In support of this Unopposed Motion, USOC and USAG state as follows:

       1.      Plaintiff filed an Amended Complaint on September 28, 2018. The Amended

Complaint is 44 pages and contains 200 paragraphs. It asserts five claims against USOC and

USAG, alleging violations of the federal Safe Sport Act, Massachusetts’s Chapter 93A, and the

Massachusetts common law of negligence, negligent supervision and retention, and negligent
            Case 1:18-cv-11299-IT Document 32 Filed 10/15/18 Page 2 of 4



infliction of emotional distress. In addition, Plaintiff seeks to maintain her claims that USOC

and USAG violated the Safe Sport Act on behalf of a nationwide class.

       2.      USOC and USAG intend to file motions to dismiss. Under the briefing schedule

entered by this Court on September 27, motions to dismiss are due October 19 and oppositions

are due November 16. ECF No. 18.

       3.      Under Local Rule 7.1(b)(4), no memorandum supporting or opposing a motion

may exceed 20 double-spaced pages without leave of court.

       4.      Given the length of the Amended Complaint, the number and type of claims, the

putative class-action nature of this proceeding, and the numerous grounds for dismissal that

USOC and USAG intend to raise, USOC and USAG respectfully request permission to file 25-

page memoranda supporting their motions to dismiss, an increase of five pages over the existing

page limit. USOC and USAG have endeavored to draft their arguments for dismissal concisely,

but have concluded that all of their arguments cannot be made within the existing 20-page limit.

       5.      Counsel for USOC and USAG have conferred with Plaintiff’s counsel prior to

filing this motion. Plaintiff does not oppose this request. Plaintiff has requested that if USOC’s

and USAG’s requests are granted, that she be given a reciprocal increase of five pages for her

opposition memoranda. USOC and USAG will not oppose such a request.



       For the foregoing reasons, USOC and USAG request that this Court allow the Unopposed

Motion for Leave to Exceed the Page Limit and permit them to file memoranda of up to 25 pages

in support of their forthcoming motions to dismiss.
          Case 1:18-cv-11299-IT Document 32 Filed 10/15/18 Page 3 of 4



Dated: October 15, 2018                            Respectfully Submitted:

                                                   /s/ Michael Maya
                                                   MICHAEL MAYA (BBO #672847)
                                                   ANDREW SOUKUP (pro hac vice)
                                                   COVINGTON & BURLING LLP
                                                   One CityCenter
                                                   850 Tenth St., N.W.
                                                   Washington, D.C.
                                                   Tel.: +1 (202) 662-6000
                                                   Fax: + 1 (202) 662-6291
                                                   Email: mmaya@cov.com
                                                   asoukup@cov.com

                                                   MITCHELL A. KAMIN (pro hac vice)
                                                   CAROLYN J. KUBOTA (pro hac vice)
                                                   COVINGTON & BURLING LLP
                                                   Tel: +1 (424) 332-4800
                                                   Email: mkamin@cov.com
                                                          ckubota@cov.com

                                                   Attorneys for Defendant United States
                                                   Olympic Committee

                                                   /s/ Donald R. Frederico
                                                   DONALD R. FREDERICO (BBO #178220)
                                                   MICHAEL J. DERDERIAN (BBO#682757)
                                                   PIERCE ATWOOD LLP
                                                   100 Summer Street
                                                   Boston, MA 02110
                                                   Tel.: +1 (617) 488-8100
                                                   Fax: +1 (617) 824-2020
                                                   Email: dfrederico@pierceatwood.com
                                                           mderderian@pierceatwood.com

                                                   Attorneys for Defendant USA Gymnastics


                 CERTIFICATE PURSUANT TO LOCAL RULE 7.1(a)(2)

       I hereby certify that on October 9, 2018, counsel for defendant USOC conferred via email
with counsel for Plaintiff and USAG on the substance of this motion. Counsel for Plaintiff and
USAG indicated their agreement with the relief requested by this motion.

                                                 /s/ Andrew Soukup
                                                 Andrew Soukup
           Case 1:18-cv-11299-IT Document 32 Filed 10/15/18 Page 4 of 4



                                CERTIFICATE OF SERVICE

        I hereby certify that on October 15, 2018 the foregoing document was electronically filed
with the Clerk of the Court using the CM/ECF system and will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF), pursuant to Local
Rule 5.4(c).

                                                  /s/ Michael Maya
                                                  Michael Maya
